People v Barrett (2020 NY Slip Op 06900)





People v Barrett


2020 NY Slip Op 06900


Decided on November 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


868 KA 15-00052

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vBRIAN T. BARRETT, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


REEVE BROWN PLLC, ROCHESTER (GUY A. TALIA OF COUNSEL), FOR DEFENDANT-APPELLANT.
GREGORY J. MCCAFFREY, DISTRICT ATTORNEY, GENESEO (JOSHUA J. TONRA OF COUNSEL), FOR RESPONDENT. 

	Appeal, by permission of a Justice of the Appellate Division of the Supreme Court in the Fourth Judicial Department, from an order of the Livingston County Court (Robert B. Wiggins, J.), dated November 26, 2014. The order denied defendant's motion pursuant to CPL 440.10 to vacate a judgment of conviction. 
It is hereby ORDERED that said appeal is unanimously dismissed.
Same memorandum as in People v Barrett ([appeal No. 1] — AD3d — [Nov. 20, 2020] [4th Dept 2020]).
Entered: November 20, 2020
Mark W. Bennett
Clerk of the Court